 



Exhibit 10. 41

VITRIA TECHNOLOGY, INC.
NON-EMPLOYEE DIRECTOR COMPENSATION POLICY
SUMMARY OF TERMS
Adopted November 4, 2004

     Vitria Technology, Inc. implemented a cash retainer and annual stock option
grant program in November 2004 for non-employee directors for their services as
members of Vitria’s Board of Directors. The program consists of two forms of
compensation: (a) a cash retainer of $6,000 per calendar quarter beginning with
the fourth quarter of 2004 and (b) an annual grant of a stock option to purchase
15,000 shares of Vitria common stock to be granted on August 31 of each year
beginning on August 31, 2005. The stock option grant is conditioned on the
non-employee director attending at least 75% of the meetings of the Board of
Directors and each committee on which such non-employee director serves during
the prior calendar year. The stock option grant will vest in equal monthly
installments over a period of 36 months. In addition, all non-employee directors
are reimbursed for expenses incurred in connection with attendance at Board of
Director and committee meetings.

